DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 05/24/2022, Applicant, on 08/24/2022.
Status of Claims
Claims 1-3, 8, and 10-21 are currently amended. 
Claims 4-5, 7, and 9  were previously presented. 
Claim 6 was previously canceled.
Claims 1-5 and 7-21 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 20-22 “Applicant respectfully submits that the independent claims, as amended, now recite "modifying the workflow into a restricted workflow based at least in part upon a first filter that is transmitted from an interface component to the first computing system and restricts the workflow to a smaller subset of an original dataset comprising the first and the second data". Applicant respectfully submits that the claimed invention is now clearly not directed to any of the enumerated abstract ideas such as "[f]undamental economic practices; certain methods of organizing human activities; an idea itself; and Mathematical relationships/formulas". Therefore, Applicant respectfully submits that the claimed invention is not directed to any abstract idea and is thus patent eligible… More importantly, the claims are directed towards a particular arrangement and approach to performing computing workflows that does not require human modification of relevant workflow models to account for hierarchy changes. Additionally, the claims recite an approach that includes splitting the request for the workflow and processing both the splits using the same workflow model. Therefore, the claims do not fall within this category because these claims recite numerous limitations that go far and beyond any per se recitations of such methods for organizing human activity”
The examiner respectfully disagrees.
The present independent claims recite “identifying a workflow for a request based at least in part on an input, wherein the workflow corresponds to a workflow model stored in a first storage device accessible to a first computing system, the workflow comprises at least a first workflow stage and a second workflow stage that correspond to the same workflow model, the request comprises at least a first item and a second item that correspond to first data to be created or modified on the first computing system by execution of the workflow on the first computing system, the execution of the workflow for the request corresponds to second data in a hierarchy model stored in a second database on a second computing system, and the hierarchy model having a plurality of nodes that is represented by a plurality of database table entries in the second database, wherein one or more columns of the second database store relationship data of the plurality of nodes; determining, during execution of the workflow, that the first workflow stage is dependent on the hierarchy model in the second database on the second computing system based on a presence of a link to the hierarchy model in the second database on the second computing system; and adaptively executing, after a change in the second data in the hierarchy model comprising updating, adding, or removing an entry of the plurality of database table entries in the second database on the second computing system  separate from the first data on the first computing system, the workflow based at least in part on at least the hierarchy model without amending the same workflow model at least by: modifying the workflow into a restricted workflow based at least in part upon a first filter that is transmitted from an interface component to the first computing system and restricts the workflow to a smaller subset of an original dataset comprising the first and the second data determining whether the execution of the workflow entering the first workflow stage is to be split based in part or in whole upon stage criteria for the first workflow stage, wherein the determination is based in part on information retrieved from the hierarchy model corresponding to the changed entry; and splitting, when it is determined that the request is to be split, the request at least by: maintaining the first item that does not satisfy the stage criteria in the request; generating a different request for the second item that satisfies the stage criteria; processing the request at the first workflow stage with the same workflow model for the first item; and processing the different request at the first workflow stage with the same workflow model for the second item”. 
The Examiner asserts that claim 1 is executing workflow by searching hierarchies in databases and by determining whether or not the workflow is to be split. Execution of the workflow is depending on a hierarchy. A change in the hierarchy results in a change in the workflow execution. The present claims are executing workflows by searching databases. This is organizing human activities because it is simply managing personal behavior or relationships or interactions between people. Finally, since the claims are executing workflows, the claims recite enumerated methods for organizing human activity. 
Furthermore, amendments to the independent claims, more particularly, the amendment “modifying the workflow into a restricted workflow based at least in part upon a first filter that is transmitted from an interface component to the first computing system and restricts the workflow to a smaller subset of an original dataset comprising the first and the second data” is a form of filtering and displaying information. The Examiner does not see any improved user interface except a generic user interface.
As a result, the Examiner asserts that the present claims are still directed to organizing human activities and they are abstract.
2) Regarding applicant’s arguments on pages 23-24 “More particularly, independent claim 1 recites a claimed invention that improves the functionality of computers. For example, claim 1 recites modifying the workflow into a restricted workflow based at least in part upon a first filter that is transmitted from an interface component to the first computing system and restricts the workflow to a smaller subset of an original dataset comprising the first and the second data. Applicant respectfully submits that restricting a workflow to a smaller subset of an original dataset reduces the network traffic of accessing the larger, original dataset as well as the computational resource utilization in processing the larger, original dataset (e.g., memory footprint to store larger sized data, compute resources to processes the larger sized data, etc.) 
Therefore, even assuming arguendo that the claimed invention were to be 
directed to a judicial exception, Applicant respectfully submits that independent claim 1. recites additional elements that improve the functionality of computers and thus integrate the alleged judicial exception into a practical application. Moreover, dependent claim 2 further recites determining, by the first computing system, a modifiable hierarchical portion from among an entire hierarchy of the hierarchy model for the execution based at least in part upon a second filter that is transmitted from the interface to the first computing system, wherein the modifiable hierarchical portion is determined to be subject to modifications based at least in part upon the second filter”
The examiner respectfully disagrees.
modifying the workflow into a restricted workflow based at least in part upon a first filter that is transmitted from an interface component to the first computing system and restricts the workflow to a smaller subset of an original dataset comprising the first and the second data is nothing but filtering a workflow as explained above.
As a result, the Examiner does not agree that the present limitations in the independent claims integrate the claims into a practical application..
3) Regarding applicant’s arguments on pages 25-26 “Applicant respectfully submits that restricting a workflow to a smaller subset of an original dataset reduces the network trafficof accessing the larger, original dataset as well as the computational resource utilization in processing the larger, original dataset (e.g., memory footprint to store larger sized data, compute resources to processes the larger sized data, etc.) According to the 2019 PEG and MPEP § 2106, this improvement in the functionality of computers not only integrates the alleged judicial exception into a practical exception to satisfy prong two of Step 2A but also Step 2B. Applicant respectfully submits that rather than processing the entire hierarchy of the hierarchy model, dependent claim 2 determines a modifiable hierarchical portion from the entire hierarchy of the hierarchy model and thus further confines and conserves the computational resource utilization to the modifiable hierarchical portion, rather than the entire hierarchy that inevitably occupies a larger memory footprint and requires more compute resources for processing”
The examiner respectfully disagrees.
Examiner would like to respectfully note that the current present claims do not reflect such an improvement.
Accordingly, and based on the above arguments the Examiner maintains the rejections of the pending claims under 35 USC § 101 in the present office action.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-5 and 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-5 and 7-21 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
Claims 1-5 and 7-21 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of creating and processing a workflow. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “identifying a workflow for a request based at least in part on an input, wherein the workflow corresponds to a workflow model, the workflow comprises at least a first workflow stage and a second workflow stage that correspond to the same workflow model, the request comprises at least a first item and a second item that correspond to first data to be created or modified by execution of the workflow, the execution of the workflow for the request corresponds to second data in a hierarchy model, and the hierarchy model having a plurality of nodes that is represented by a plurality of database table entries, wherein one or more columns of the second database store relationship data of the plurality of nodes; determining, during execution of the workflow, that the first workflow stage is dependent on the hierarchy model based on a presence of a link to the hierarchy model; and adaptively executing, after a change in the second data in the hierarchy model comprising updating, adding, or removing an entry of the plurality of database table entries separate from the first data, the workflow based at least in part on at least the hierarchy model without amending the same workflow model at least by: modifying the workflow into a restricted workflow based at least in part upon a first filter that is transmitted from an interface component to the first computing system and restricts the workflow to a smaller subset of an original dataset comprising the first and the second data; determining whether the execution of the restricted workflow entering the first workflow stage is to be split based in part or in whole upon stage criteria for the first workflow stage, wherein the determination is based in part on information retrieved from the hierarchy model corresponding to the changed entry; and splitting, when it is determined that the request is to be split, the request at least by: maintaining the first item that does not satisfy the stage criteria in the request; generating a different request for the second item that satisfies the stage criteria; processing the request at the first workflow stage with the same workflow model for the first item; and processing the different request at the first workflow stage with the same workflow model for the second item”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe creating and processing workflows in an organization. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 13 and 17 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 13 and 17 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-5, 7-12, 14-16, and 18-21 recite certain methods of organizing human activity because the claimed elements describe processing a workflow using a hierarchy model. As a result, claims 2-5, 7-12, 14-16, and 18-21 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “computer implemented method”, “stored in a first storage device accessible to a first computing system”, “second database”, “second computing system”, “stored in a second database on a second computing system”. When considered in view of the claim as a whole, the computer implemented method merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 13 and 17 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites “A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor”, and “stored in a storage device accessible to a first computing system”,  and claim 17 further recites “A system, comprising: a memory having stored thereon a sequence of instructions; and a processor”, and “stored in a storage device accessible to a first computing system”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 13 and 17 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-5, 7-12, 14-16, and 18-21 include additional elements beyond those recited by independent claims 1, 13, and 17. The additional elements in the dependent claims include “first computer system”, “second computer system”, “one or more database objects in the first database on the first storage device of the first system” as in claim 4, “graphical user interface at a user station” as in claim 5, “second database” as in claim 7, “a user device” and  “first system with an application server over a middleware server”, “application server”, “first computing system” as in claim 11, “first computing system”, “second computing system”, “first application on the first system using one or more application programming interface (API) calls”, “first database and the second database”, “backend database server”, “first system for the first storage device and the second system for the second storage device”, and “an application server” as in claim 12, “first database”, “second computing system” as in claim 14, “first storage device of the first system”, “first database”, “first computing system”, “second computing system”, as in claim 19. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea.
As a result, claims 2-5, 7-12, 14-16, and 18-21 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “computer implemented method”, “stored in a first storage device accessible to a first computing system”, “second database”, “second computing system”, “stored in a second database on a second computing system”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 13 and 17 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites “A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor”, and “stored in a storage device accessible to a first computing system”,  and claim 17 further recites “A system, comprising: a memory having stored thereon a sequence of instructions; and a processor”, and “stored in a storage device accessible to a first computing system”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform therecited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 13 and 17 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-5, 7-12, 14-16, and 18-21 include additional elements beyond those recited by independent claims 1, 13, and 17. The additional elements in the dependent claims include “first computer system”, “second computer system”, “one or more database objects in the first database on the first storage device of the first system” as in claim 4, “graphical user interface at a user station” as in claim 5, “second database” as in claim 7, “a user device” and  “first system with an application server over a middleware server”, “application server”, “first computing system” as in claim 11, “first computing system”, “second computing system”, “first application on the first system using one or more application programming interface (API) calls”, “first database and the second database”, “backend database server”, “first system for the first storage device and the second system for the second storage device”, and “an application server” as in claim 12, “first database”, “second computing system” as in claim 14, “first storage device of the first system”, “first database”, “first computing system”, “second computing system”, as in claim 19. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims  2-5, 7-12, 14-16, and 18-21 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-5 and 7-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Morinville; Paul V. (US 20090182607 A1), it discloses the invention comprises a business process management system which is configured to utilize both an organizational structure and a role structure to identify positions within a company. These data structures, used in combination, may enable the efficiency of business processes to be improved in a number of ways. For example, signature looping processes can be configured to identify approvers or other participants in a business process based upon their roles in the company, and not simply their positions within the organization, Sharma; Ranjan et al. (US 20150229778 A1), it discloses a "branch" is one of several alternative paths of a workflow that is selected for execution following evaluation of a DP (decision point). A "span" is a sequence of two or more SIBs within a branch (without involving a DP). The overall relationship is as follows: [0051] The OFCS provides the framework to run one or more workflows; [0052] A workflow represents the charging logic, starting with the input (e.g., charging request) and finishing with a CDR; [0053] A workflow includes one or more branches; [0054] A workflow with a single branch includes one or more SIBs executed sequentially; [0055] A workflow with more than one branch includes at least one decision point (DP) that selects the branch to be executed based on evaluation criterion; [0056] A branch includes zero or more spans, and additionally, zero or more SIBs; [0057] A span consists of two or more SIBs, Du Fosse; Eric Denis (US 20100293027 A1) it discloses FIG. 2 shows an example of a Work Package 20 showing a split workflow pattern, where the task action activities 22 and 24 are split based on an alternative workflow path identified as "if Else Activity", Kang; Chih-Chiang et al. (US 20060047555 A1) it discloses Courtesy copies of the workflow object can also be sent to readers 135 whose approval is not required. Since the routing path to the various managers, i.e. to current processors 130, is fixed by authorization engine 105 at the time the workflow object is submitted, problems can result if the hierarchy changes after submission of the workflow object and prior to approval. Current processors or managers that should no longer receive a particular workflow object may still receive the object. Managers or readers who have left the organization or changed positions within the organizational may still receive the workflow object even though they are no longer authorized to do so. If a current processor no longer exists, then it is possible that no one has processing authority for a particular workflow object. With the conventional workflow system described above, it is possible that many workflow objects or requests may be misdirected to wrong approval routes. This can lead to wasted time manually correcting the routing and approval path.
Applicant's amendments and arguments dated 08/24/2022 necessitated the reformulation of the 35 USC § 101 rejection presented in this Office action for the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623